Appellant was convicted of the offense of passing a forged instrument, and his punishment was assessed at confinement in the state penitentiary for a term of two years.
The record is before us without any statement of facts. There is but one bill of exception in the record relating to the court's action in overruling his plea of former jeopardy. The bill within and of itself fails to contain sufficient facts to support his plea and in the absence of a statement of facts the bill cannot be properly appraised.
Finding no reversible error, in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.